DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-17, 42 and 47-53 are currently under examination. Claims 18-41 and 43-46 are withdrawn from consideration. Claims 1, 8, 10 and 13 are amended. Claims 42-53 are newly added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan Vogler on 11/19/2021.
The application has been amended the claims as follows:
1. (Currently amended) A method for preparing a catalyst system used in a process of oligomerization of olefins to produce at least 99.9% isomeric purity of hexene-1, which is characterized by comprising mixing a chromium source compound, a nitrogen-containing ligand, alkylaluminum, and a zinc compound, characterized in that the alkylaluminum or a mixture of the alkylaluminum and the zinc compound is activated by heating and SHF irradiation (microwave irradiation) prior to the mixing thereof with the other components of the catalyst system, wherein the heating of the alkylaluminum or the mixture of the alkylaluminum and the zinc compound during the preparation of the catalyst system is carried out up to 66 ºC. 
2. (Original) The method of claim 1 characterized in that the chromium source compound is a compound of the general formula CrXn, wherein X are the same or different organic or non-organic substituents, and n is an integer of from 1 to 6.
3. (Original) The method of claim 2 characterized in that X are organic substituents comprising 1 to 20 carbon atoms, selected from the group including alkyl, alkoxy, carboxyl, acetylacetonate, amino, and amido; or non-organic substituents selected from the group including halides, sulfates, and chromium oxides.
4. (Previously presented) The method of any one of claims 1 to 3 characterized in that the chromium source compound is a compound selected from the group including chromium (III) chloride, chromium (III) acetate, chromium (III) 2-ethylhexanoate, chromium (III) acetylacetonate, chromium (III) pyrrolide, chromium (II) acetate, and chromium (IV) dioxide dichloride (CrO2Cl2).
5. (Original) The method of claim 1 characterized in that the nitrogen-containing ligand is a pyrrole ring-containing organic compound.
6. (Previously presented) The method of claim 1 characterized in that the nitrogen-containing ligand is a compound selected from the group including pyrrole, 2,5-4H4NLi), 2-ethylpyrrole, indole, 2-methylindole, and 4,5,6,7-tetrahydroindole. 
7. (Previously presented) The method of claim 1 characterized in that the alkylaluminum is a compound selected from the group including triethylaluminum, diethylaluminum chloride, tripropylaluminum, triisobutylaluminum, diethylaluminum ethoxide, ethylaluminum sesquichloride, or a mixture thereof. 
8. (Previously Presented) The method of claim 1 characterized in that the zinc compound is a compound selected from the group including zinc metal,  zinc-copper couple, activated zinc , alkylzinc compounds, arylzinc compounds, zinc amides, zinc oxygenates, and zinc halides or a combination thereof. 
9. (Previously Presented) The method of claim 1 characterized in that, during the preparation of the catalyst system, the zinc compound is used in the absence of visible and UV-radiation. 
10. (Previously Presented) The method of claim 1, characterized in that a molar ratio of aluminum/chromium in the catalyst system is from 5:1 to 500:1. 
11. (Previously Presented) The method of claim 1, characterized in that a molar ratio of ligand/chromium in the catalyst system is from 2:1 to 50:1.
12. (Previously Presented) The method of claim 1, characterized in that a molar ratio of zinc/chromium in the catalyst system is from 2:1 to 100:1. 
13. (Previously Presented) The method of claim 1, characterized in that the heating of the alkylaluminum or the mixture of the alkylaluminum and the zinc compound during the preparation of the catalyst system is carried out and up to 66 0C.

15. (Original) The method of claim 14, characterized in that the frequency of the SHF radiation (microwave radiation) is 2.45 GHz.
16. (Original) The method of claim 14, characterized in that the time of the SHF irradiation (microwave irradiation) is from 20 seconds to 20 minutes.
17. (Currently Amended) The method of claim 1, characterized in that the mixing of the alkylaluminum or the mixture of the alkylaluminum and the zinc compound, which are activated by heating or SHF irradiation minutes after the irradiation.
18-41. (Cancelled). 
42. (Previously Presented) The method of claim 8 characterized in that, the alkylzinc is a compound selected from the group including dimethyl-, diethyl- and dibutylzinc.
43. (Previously Presented) The method of claim 8 characterized in that, the arylzinc is a compound selected from the group including diphenyl- and ditolylzinc.
44. (Cancelled).
45. (Previously Presented) The method of claim 8 characterized in that, the zinc oxygenate is a compound selected from the group including formate, acetate, 

47. (Previously Presented) The method of claim 10, characterized in that a molar ratio of aluminum/chromium in the catalyst system is from 10:1 to 100:1.
48. (Previously Presented) The method of claim 47, characterized in that a molar ratio of aluminum/chromium in the catalyst system is from 20:1 to 50:1.
49. (Previously Presented) The method of claim 11, characterized in that a molar ratio of ligand/chromium in the catalyst system is from 2.5:1 to 5:1.
50. (Previously Presented) The method of claim 12, characterized in that a molar ratio of zinc/chromium in the catalyst system is from 5:1 to 50:1.
51. (Previously Presented) The method of claim 13, characterized in that the heating of the alkylaluminum or the mixture of the alkylaluminum and the zinc compound during the preparation of the catalyst system is carried out and up to 66 0C.
52. (Previously Presented) The method of claim 51, characterized in that the heating of the alkylaluminum or the mixture of the alkylaluminum and the zinc compound during the preparation of the catalyst system is carried out  and up to 66 0C.
53. (Currently Amended) The method of claim 17, characterized in that the mixing of the alkylaluminum or the mixture of the alkylaluminum and the zinc compound, which are activated by heating or SHF irradiation minutes after the irradiation.
Allowable Subject Matter
Claims 1-17, 42-43, and 45-53 are allowed.
The closest prior art is Zilbershtein et al. (WO 2016/105227 A1).
Zilbershtein et al. teach a method of making a catalyst used in a process of oligomerization of olefins comprising Cr(III) tris-ethylhexanoate (page 12)(applicant’s elected Cr compound), 2,5-dimethylpyrrole (page 13) (applicant’s elected nitrogen-containing ligand), a mixture of alkyl aluminum compounds Et3Al and Et2AlCl (Page 10, applicant’s elected Al compounds) and Et2Zn compound (applicant’s elected Zn compound, page 24).
The mixture of alkyl aluminum compounds Et3Al and Et2AlCl and Et2Zn compound are heated to about 80 0C prior to irradiation (pages 10-11).
The ratio of 1-hexene to other isomers of hexene is at least 99.7 :0.3 (claim 14).
Neither Zilbershtein et al. nor any prior arts of the record specifically teaches or suggests a method for preparing catalyst system used in a process of oligomerization to produce 1-hexene with at least 99.9% isomeric purity as per applicant claim 1. Therefore, the claim 1 is allowed. As such, the dependent claims 2-17, 42-43 and 45-53 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/          Primary Examiner, Art Unit 1738